

117 HRES 74 IH: Supporting the goals and ideals of Black History Month and honoring the outstanding contributions of African-American Congressional Medal of Honor recipients.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 74IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mrs. Beatty (for herself, Mr. Cohen, Ms. Moore of Wisconsin, Mr. Meeks, Ms. Lee of California, Ms. Castor of Florida, Ms. Johnson of Texas, Mr. Horsford, Mr. Jones, Mr. Espaillat, Mr. Higgins of New York, Ms. Wilson of Florida, Ms. Adams, Mr. Carson, Mr. Brown, Ms. Pressley, Mrs. Lawrence, Mr. Soto, Mr. David Scott of Georgia, Ms. Wasserman Schultz, Mr. Payne, Mr. Evans, Mr. Cleaver, Mr. Vela, Ms. Schakowsky, Mr. Cooper, Mr. Larson of Connecticut, Ms. Blunt Rochester, Ms. Roybal-Allard, Ms. Strickland, Ms. Williams of Georgia, Mr. Lynch, Mr. Torres of New York, Mr. Bishop of Georgia, Ms. Jackson Lee, Ms. Sewell, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Lawson of Florida, Mrs. Luria, Mr. Lowenthal, Mr. Lamb, Mr. Cuellar, Mr. Yarmuth, Mr. Rush, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONSupporting the goals and ideals of Black History Month and honoring the outstanding contributions of African-American Congressional Medal of Honor recipients.Whereas the Congressional Medal of Honor is the highest award for personal acts of valor in action above and beyond the call of duty against an enemy force which can be bestowed upon an individual serving in the United States Armed Forces;Whereas, since its first presentation in 1863, 3,515 members of the Armed Forces have received the Congressional Medal of Honor with just less than half being awarded for actions during the Civil War;Whereas African-American members of the Armed Forces have played vital roles in military operations throughout the history of the United States;Whereas 88 African Americans have been awarded the Congressional Medal of Honor for military valor;Whereas Sergeant William Harvey Carney, a member of Company C of the 54th Massachusetts Colored Infantry, was the first African American to earn the Congressional Medal of Honor when, during the attack on Fort Wagner on July 18, 1863, he risked his own life above and beyond the call of duty to save the American flag while under heavy fire and prevent its capture, despite being wounded several times by Confederate fire;Whereas William Harvey Carney was not presented with the Congressional Medal of Honor until nearly 37 years after his acts of bravery;Whereas, in 1993, a study commissioned by the United States Army described systematic racial discrimination in the criteria for awarding medals during World War II;Whereas after an exhaustive review, the study recommended seven African-American World War II veterans be awarded the Congressional Medal of Honor; andWhereas African-American men and women who today serve in the Armed Forces play a critical role in the defense and security of the United States: Now, therefore, be itThat the House of Representatives—(1)recognizes Black History Month as an important time to acknowledge and reflect on the significant contributions of African Americans in the history of the United States; and(2)honors the outstanding contributions of African-American members of the United States Armed Forces, including the 88 African Americans who have been awarded the Congressional Medal of Honor for military bravery, heroism, and valor.